ORDER

PER CURIAM.
Defendant appeals from the judgment entered by the court after a bench trial finding him guilty of four counts of child molestation in the first degree, in violation of Section 566.067 RSMo (1994), and two counts of statutory rape in the first degree, in violation of Section 566.032 RSMo (1994). The trial court sentenced him to seven years imprisonment on each of the child molestation counts, to be served concurrently, and twenty years imprisonment on each of the statutory rape counts, to be served concurrently with each other and concurrently with the sentences on the child molestation counts.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).